IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                         SEPTEMBER 1999 SESSION
                                                      FILED
                                                      December 28, 1999
                                                    Cecil Crowson, Jr.
AARON T. JAMES,                        )           Appellate Court Clerk
                                       )    NO. W1998-00463-CCA-R3-PC
      Appellant                        )
                                       )    SHELBY COUNTY No. P-16158
VS.                                    )
                                       )    HON. W. FRED AXLEY,
STATE OF TENNESSEE,                    )    JUDGE
                                       )
      Appellee                         )    (Post-Conviction)


FOR THE APPELLANT:                          FOR THE APPELLEE:

LINDA KENDALL GARNER                        PAUL G. SUMMERS
50 North Front Street, Suite 780            Attorney General and Reporter
Memphis, TN 38103-1104
                                            GEORGIA BLYTHE FELNER
                                            Assistant Attorney General
                                            Cordell Hull Building, 2nd Floor
                                            425 Fifth Avenue North
                                            Nashville, TN 37243-0493

                                            WILLIAM L. GIBBONS
                                            District Attorney General

                                            RHEA CLIFT SPEAKE
                                            Assistant District Attorney General
                                            201 Poplar Ave. Suite 301
                                            Memphis, TN 38103-1947




OPINION FILED:



AFFIRMED - RULE 20 ORDER


JOE G. RILEY, JUDGE
                                      ORDER



       Appellant, AARON T. JAMES, appeals the denial of his petition for post-
conviction relief. On December 15, 1994, appellant pled guilty, pursuant to a plea

agreement, to the Class A felonies of especially aggravated robbery, especially

aggravated kidnapping and second degree murder. Appellant received Range I
sentences of twenty-five years for especially aggravated robbery and especially

aggravated kidnapping. He received a Range III persistent offender sentence of

fifty years for second degree murder.          The sentences were ordered to run
concurrently.



       On December 15, 1995, appellant filed a petition for post-conviction relief.
The petition claimed that his plea was involuntary and without understanding of the

consequences of such a plea. It also alleged ineffective assistance of counsel.

After an evidentiary hearing, the post-conviction court denied relief.


        One of appellant's co-defendants was tried prior to the appellant's guilty

plea. Trial counsel testified that she attended each day of the trial and talked with

appellant about each of the witnesses presented.            Appellant's co-defendant

received a sentence of life for first degree murder, plus fifty years consecutively on
the other charges. Trial counsel advised appellant of possible sentences he could

receive if convicted at trial, as well as the full range of punishment based upon the

guilty plea. In the presence of his family, she charted the difference in sentences
on a piece of paper for the defendant and explained to him when he would be

eligible for parole under the sentences offered versus the sentences he could

receive if he proceeded to trial.


       Appellant testified that his attorney never explained the ranges of punishment

to him, and he did not understand he was pleading outside of his Range I standard

offender status for second degree murder. He claimed that he was a high school
drop-out and did not understand the math involved in calculating his potential

sentence.



       However, at the guilty plea hearing, appellant indicated he understood he

was agreeing to serve fifty years as a persistent offender at forty-five percent for the


                                           2
charge of second degree murder. At the post-conviction hearing, when asked why

he did not ask questions about his sentence when he was given the opportunity,

the appellant replied, “I didn’t want to be bothered with them at the time.”


       A review of the record shows that the trial judge clearly advised appellant of

his rights at the guilty plea hearing.     She specifically asked defendant if he
understood the charges against him and the Range III sentence he was receiving

for second degree murder. The appellant had ample opportunity to ask questions

or express any dissatisfaction with the plea agreement and its terms. We also note
appellant was indicted for first degree murder; therefore, a Range III sentence for

second degree murder was proper under the plea agreement. See State v. Mahler.

735 S.W.2d 226, 228 (Tenn. 1987).


       The post-conviction judge conducted a full evidentiary hearing and entered

an excellent written order of findings of fact and conclusions of law. He found
appellant's plea to be both knowing and voluntary and counsel's representation

effective. The evidence does not preponderate against these findings. Appellant's

claims are without merit.




       The judgment of the trial court is affirmed pursuant to Rule 20, Tennessee

Court of Criminal Appeals. It appearing that the appellant is indigent, costs shall be

taxed to the State.


       So ordered. Enter:



                                                ____________________________
                                                 JOE G. RILEY, JUDGE




CONCUR:


____________________________
DAVID G. HAYES, JUDGE



____________________________
THOMAS T. WOODALL, JUDGE


                                          3